2018 UT App 207



               THE UTAH COURT OF APPEALS

           JAMIE EVANS AND EVANS BILLBOARDS LLC,
                        Appellants,
                             v.
            UTAH DEPARTMENT OF TRANSPORTATION,
                         Appellee.

                             Opinion
                         No. 20160994-CA
                     Filed November 1, 2018

            Fourth District Court, Provo Department
                 The Honorable Lynn W. Davis
                         No. 130400213

       Troy L. Booher, Julie J. Nelson, and Steve K. Gordon,
                    Attorneys for Appellants
        Sean D. Reyes, Stanford E. Purser, Mark E. Burns,
           and Renee Spooner, Attorneys for Appellee

   JUDGE GREGORY K. ORME authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and KATE A. TOOMEY
                        concurred.

ORME, Judge:

¶1      Appellants Jamie Evans and Evans Billboards LLC
(collectively, Evans) appeal the district court’s decision
upholding the denial of two outdoor advertising applications by
the Utah Department of Transportation (UDOT). We reverse.


                        BACKGROUND

¶2     In 2008, Evans submitted applications to construct two
advertising signs near Exit 257 on Interstate 15 (I-15) in Spanish
Fork, Utah. Because the sign locations were within 500 feet of an
                         Evans v. UDOT


interchange, violating the Utah Outdoor Advertising Act, see
Utah Code Ann. § 72-7-505(3)(c)(i)(A) (LexisNexis Supp. 2017), 1
UDOT denied both applications. Evans nevertheless erected the
two signs. The district court ordered Evans to remove them, and
Evans appealed that decision to this court. See Spanish Fork City
v. Evans Grader & Paving, Inc., 2014 UT App 178, 332 P.3d 980.
We affirmed, holding that both signs were “illegal
and . . . subject to removal” because they were constructed
without a permit. Id. ¶ 6.

¶3     Following UDOT’s 2008 denial of Evans’s applications,
UDOT reconfigured Exit 257 as part of its I-15 Core Project.
Exit 257 now gives drivers the option of leaving I-15 southbound
to connect to either U.S. Highway 6 (US-6) or Spanish Fork
Main Street (SR-156). It has three exit lanes: two of those lanes
form a bridge to cross over I-15 and connect to US-6 eastbound,
and the other lane continues parallel to I-15 until it connects to
SR-156.

¶4     In 2012, following this reconfiguration, Evans once again
applied for two sign permits for essentially the same locations.
UDOT denied those applications because it determined that the
proposed signs were still within 500 feet of the interchange at
Exit 257. Evans challenged this decision in the district court.
Affirming UDOT’s denial of the applications, the district court
determined that the signs violated the Utah Outdoor
Advertising Act because the Act’s purpose “is to protect the 500
foot area around an interchange from advertising signs.” Evans
appeals.



1. The Utah Outdoor Advertising Act has since been amended
and renumbered. For convenience, we cite the most recent
version of the Act, which remains unchanged as to the relevant
sections.




20160994-CA                     2              2018 UT App 207
                        Evans v. UDOT


            ISSUE AND STANDARD OF REVIEW

¶5      Evans’s primary contention is that the district court
misinterpreted the meaning of an “intersecting highway” under
the statutory definition of “pavement widening” in the Utah
Outdoor Advertising Act. “We review questions of statutory
interpretation for correctness, affording no deference to the
district court’s legal conclusions.” Bank of America v. Adamson,
2017 UT 2, ¶ 7, 391 P.3d 196 (quotation simplified).


                          ANALYSIS

¶6     The Utah Outdoor Advertising Act (the Act) is “the
statutory basis for the regulation of outdoor advertising,”
balancing concerns of “public safety” 2 and preservation of “the
natural scenic beauty of lands bordering on highways,” with the
goal of ensuring that outdoor advertising remains “a
standardized medium of communication throughout the state.”
Utah Code Ann. § 72-7-501(1) (LexisNexis 2009). The Act fulfills
the Utah-Federal Agreement, which conditions the grant of
federal highway funds to Utah on “Utah agree[ing] to manage
and regulate outdoor advertising along the federal highway
system.” Utah Admin. Code R933-5-1. See generally 23 U.S.C.


2. As we gather from oral argument, the principal safety concern
is with drivers becoming distracted by billboards when they
should be concentrating on driving. This concern is minimal
when drivers are simply cruising down a divided highway, but
it may become significant when drivers are exiting or entering a
highway or navigating intersections and interchanges. The
applicable regulations are rather complex and technically
challenging, from which it follows that our analysis is as well,
but the regulations’ overall purpose is not mystification;
primarily, it is safety.




20160994-CA                    3              2018 UT App 207
                          Evans v. UDOT


§ 131 (2012) (The Highway Beautification Act); Utah Admin.
Code R933-5-2 (The Utah-Federal Agreement).

¶7     Under the Act, signs are prohibited within 500 feet of an
interchange. Utah Code Ann. § 72-7-505(3)(c)(i)(A) (LexisNexis
Supp. 2017). An interchange is an area “where traffic is
channeled off or onto an interstate route.” Id. § 72-7-502(11). The
500-foot prohibition around the interchange is “measured along
the interstate highway or freeway from the sign to the nearest
point of the beginning or ending of pavement widening at the
exit from or entrance to the main-traveled way.” Id.
§ 72-7-505(3)(c)(i)(A). The pavement widening is (1) the point of
the gore or (2) “where the intersecting lane begins to parallel the
other lanes of traffic.” Id. § 72-7-502(22). See also Young Elec. Sign
Co. v. Utah Dep’t of Transp., 2005 UT App 169, ¶ 7, 110 P.3d 1118
(stating that “pavement widening” is synonymous with the
definition of “point of widening”).

¶8     Both sides in this case agree that the pavement widening
occurs at the point of the gore, which is the point of the
triangular area, defined by two solid white lines, where Exit 257
diverges from I-15. 3 See Utah Admin. Code R933-2-2(21) (“’Point


3. Evans argues that pavement widening occurs at the point of
the gore, and that the exit lanes are deceleration lanes. These two
assertions seem at odds with our decision in Young Electric Sign
Co. v. Utah Department of Transportation, 2005 UT App 169, 110
P.3d 1118, in which we determined that pavement widening
occurs at the point of the gore when “there is no acceleration lane
and the interchange on-ramp immediately dies into the
freeway.” Id. ¶ 9 (emphasis added) (quotation simplified). And
“where there exists an acceleration lane,” pavement widening
occurs “where the intersecting lane begins to parallel the other
lanes of traffic.” Id. (quotation simplified). Because acceleration
and deceleration lanes share the same definition under the Utah
                                                      (continued…)


20160994-CA                      4                2018 UT App 207
                         Evans v. UDOT


of the gore’ means the point of the area delineated by two solid
white lines that is between a permanently constructed
continuing lane of a through-roadway and a permanently
constructed lane used to enter or exit the continuing lane,
including similar areas between merging or splitting
highways.”). There is no dispute that Evans’s signs are within
500 feet of the point of the gore—393.90 feet and 108.10 feet,
respectively.

¶9     But signs are not prohibited within 500 feet of an
interchange if the point of the gore is more than 2,640 feet—
half a mile—“from the center line of the intersecting highway
of the interchange,” because by statutory definition there is
no pavement widening for the purpose of measuring the 500-
foot prohibition. Utah Code Ann. § 72-7-502(22) (LexisNexis
Supp. 2017). UDOT concedes that “there was, and is,
no intersecting highway” within 2,640 feet of the point of


(…continued)
Administrative Code, we see no reason why our interpretation
of pavement widening in Young should not apply to deceleration
lanes as well. Utah Admin. Code R933-2-2(2) (defining
acceleration and deceleration lanes as “speed change lanes
created for the purpose of enabling a vehicle to increase or
decrease its speed to merge into, or out of, traffic on the
main-traveled way”). Accordingly, the point of the gore occurs
where there is no deceleration lane, only an off-ramp, and where
there is a deceleration lane, the pavement widening occurs
where the intersecting lane ceases to parallel the other lanes of
traffic. See Utah Code Ann. § 72-7-502(22) (LexisNexis Supp.
2017). In this case, one of the three exit lanes for Exit 257 is
clearly an off-ramp, not a deceleration lane, because it
immediately diverges from I-15 without allowing a vehicle to
“merge into, or out of, traffic.” For that reason, Evans is correct
that pavement widening occurs at the point of the gore.




20160994-CA                     5               2018 UT App 207
                         Evans v. UDOT


the gore, but insists that allowing Evans’s signs would “violate
the letter and spirit of [the Act] and the Utah-Federal
Agreement.”4 The district court agreed, concluding that, “for the
purposes of interpreting the statutes,” the point where Exit 257
crosses over I-15 (the Bridge) is an intersecting highway. And
because the Bridge is 2,549 feet from the point of the gore, the
court concluded that Evans’s signs were within 500 feet of an
interchange and therefore prohibited.

¶10 On appeal, Evans argues that the Bridge is not an
“intersecting highway” and that, because there is no intersecting
highway within 2,640 feet of the point of the gore at Exit 257, the
signs should be allowed. 5



4. UDOT has repeatedly argued that the 2,640-foot limit is
contrary to the Utah-Federal Agreement, and Utah would
therefore be in violation of that agreement to allow signs within
500 feet of an interchange. See Young, 2005 UT App 169, ¶ 9 n.4.
Essentially, the 2,640-foot limit hinders UDOT’s enforcement of
the 500-foot prohibition of signs around an interchange in some
circumstances. Although the Utah-Federal Agreement does not
provide a limit on how far a pavement widening may be from
the intersecting highway, it is clear from the statute that the
Legislature does intend to impose such a limit. Our role is to
review and interpret the statutes as the Legislature intended, not
to deviate from the statutory language as best meets UDOT’s
view of its mission.

5. Evans also contends that the exit lanes are deceleration lanes,
and that the Act “expressly allows billboards near deceleration
lanes by excluding deceleration lanes from the definition of
‘interchange.’” Because we reverse on the district court’s
interpretation of “intersecting highway,” we have no occasion to
decide whether the exit lanes are deceleration lanes.




20160994-CA                     6               2018 UT App 207
                        Evans v. UDOT


                 I. The Parties’ Interpretations

¶11 The Act does not define an “intersecting highway,”
and the parties offer competing interpretations of this term.
UDOT contends that the Bridge is an intersecting highway
because Title 72 of the Utah Code (the Transportation Code)
defines “highway” as “any public road, street, alley, lane,
court, place, viaduct, tunnel, culvert, bridge, or structure laid
out or erected for public use,” Utah Code Ann. § 72-1-102(7)
(LexisNexis 2009), and the Bridge is “both a public bridge and a
public road that crosses over Interstate 15.” This interpretation
would support the district court’s conclusion that, although I-
15 and US-6 do not intersect, the interchange does intersect
with I-15 “for the purposes of interpreting the statutes.”

¶12 In contrast, Evans contends that, because an interchange
is defined as an area channeling traffic off and onto
“another federal, state, county, city, or other route,” the
Legislature intended “intersecting highway” to mean that “other
route.” Id. § 72-7-502(11) (Supp. 2017). But the Act does not
support either of these interpretations.

¶13 When interpreting a statute, “our primary goal is
to evince the true intent and purpose of the Legislature.” State
v. Davis, 2011 UT 57, ¶ 21, 266 P.3d 765 (quotation simplified).
“The best indicator of legislative intent is the plain language
of the statutes themselves,” and “[w]e read the plain language
of the statute as a whole and interpret its provisions in
harmony with other statutes in the same chapter and
related chapters.” Hertzske v. Snyder, 2017 UT 4, ¶ 10, 390 P.3d
307 (quotation simplified). “Finally, we avoid any interpretation
which renders parts or words in a statute inoperative or
superfluous in order to give effect to every word of a statute.”
Monarrez v. Utah Dep’t of Transp., 2016 UT 10, ¶ 11, 368 P.3d 846
(quotation simplified).




20160994-CA                    7               2018 UT App 207
                        Evans v. UDOT


¶14 UDOT’s interpretation fails to give effect to every word of
the statute. Because the Bridge is an off-ramp and therefore part
of the interchange, see Utah Admin. Code R933-2-2(2), UDOT
contends that an “intersecting highway” can include
the interchange itself. But such an interpretation would
render the entire 2,640-foot limit unnecessary because the
interchange would always intersect the interstate highway at
the exit. The statute clearly states that the distance is to be
measured from the pavement widening to “the center line of
the intersecting highway of the interchange.” Utah Code Ann.
§ 72-7-502(22) (Supp. 2017) (emphasis added). We recognize that
the preposition “of” is susceptible to varying interpretations,
see generally Of, Webster’s Third New International Dictionary
1565 (1993), but, to give effect to every word of the statute,
the only reasonable interpretation of this statutory provision is
that the pavement widening must be within 2,640 feet from
the centerline of the highway intersecting the interchange—not
components of the interchange intersecting each other.

¶15 Furthermore, the language of the Act does not
support such an expansive interpretation of “highway” for this
purpose. Section 505 uses the phrase, “streets, roads, or
highways” several times, demonstrating that “highway” is
not considered a street or road. See Utah Code Ann. § 72-7-
505(3)(d) (LexisNexis 2009). Because “intersecting highway”
does not have the same expansive meaning as “highway” in
section 102 of the Transportation Code, UDOT’s interpretation is
incorrect.

¶16 Evans also incorrectly interprets the statute, arguing that
by inserting the statutory definitions of “interchange”
and “pavement widening” into the 500-foot prohibition statute,
the Legislature clearly intended “intersecting highway” to
mean “other route.” While this view is logical, Evans fails to
point to anything in the statute that supports the claim the
Legislature intended such a meaning.



20160994-CA                    8               2018 UT App 207
                          Evans v. UDOT


             II. Definition of “Intersecting Highway”

¶17 Because the Act provides no specialized meaning for
“intersecting highway,” we turn to the plain and ordinary
meaning of these terms. 6 See State v. Rasabout, 2015 UT 72, ¶ 43,
356 P.3d 1258 (Lee, J., concurring). But, in doing so, we interpret
“the meaning of the text given the relevant context of the statute
(including, particularly, the structure and language of the
statutory scheme).” Olsen v. Eagle Mountain City, 2011 UT 10,
¶ 12, 248 P.3d 465. And we “read and interpret statutory
provisions in harmony with other provisions in the same statute
and with other related statutes.” State v. Jeffries, 2009 UT 57, ¶ 9,
217 P.3d 265.

¶18 “Intersect” is defined as “to meet and cross at a point.”
Intersect, Webster’s Third New International Dictionary 1183
(1993). See also Intersect, New Oxford American Dictionary 909
(3d ed. 2010) (to “divide (something) by passing or lying across
it”); Intersection, Black’s Law Dictionary 896 (9th ed. 2009) (“A
place where two roads meet or form a junction.”). “Highway” is
defined as “a main road,” connecting towns or cities. Highway,
New Oxford American Dictionary 821 (3d ed. 2010). See also
Highway, Black’s Law Dictionary 798 (9th ed. 2009) (“The main
public road connecting towns or cities.”); Highway, Webster’s
Third New International Dictionary 1069 (1993) (“[A] main
direct road (as between one town or city and another.”)). Thus,


6. We recognize that, under the Act, the Legislature has defined
“intersection,” and that the term shares the same definition as
“interchange.” See Utah Code Ann. § 72-7-502(11) (LexisNexis
Supp. 2017). But “intersecting” does not share this definition
because the 2,640-foot restriction is measured from “the center
line of the intersecting highway of the interchange or intersection
at grade,” indicating that these two terms hold different
meanings. Id. § 72-7-502(22) (emphases added).




20160994-CA                      9               2018 UT App 207
                          Evans v. UDOT


the plain meaning of an intersecting highway is a main public
road that meets or crosses a street, road, or highway. This
meaning is consistent with other sections of the Act where
“highway” is not a term so expansive as to include every street
or road. See Utah Code Ann. §§ 72-7-502(1), -505(3)(d)
(LexisNexis Supp. 2017).

¶19 Because the Act is “subject to and shall be superseded by
conflicting provisions of the Utah-Federal Agreement,” id.
§ 72-7-515(2) (2009), we must also interpret the meaning of
“intersecting highway” to be in harmony with the agreement
and the federal statutory scheme out of which it arises.

¶20 The agreement requires Utah to control outdoor
advertising in “areas adjacent to the interstate and primary
systems” within the State of Utah. Utah Admin. Code R933-5-2.
See also 23 U.S.C. § 131(a)‒(b) (2012). It also specifies the criteria
for outdoor advertising, particularly the sizing, spacing, and
lighting of signs. And it requires that “[o]nly roads, streets and
highways which enter directly into the main-traveled way of the
primary highway shall be regarded as intersecting.” Utah Admin.
Code R933-5-2(III) (emphasis added). Given this provision, and
the statutory context of the Act, we conclude that an
“intersecting highway” must be a “primary highway.”

¶21 In the case before us, the interchange is not “the main-
traveled way of the primary highway.” Id. A main-traveled way
“means the through traffic lanes, including auxiliary lanes,
acceleration lanes, deceleration lanes, or feeder systems,
exclusive of frontage roads and ramps.” Utah Code Ann.
§ 72-7-502(14). See also Utah Admin. Code R933-5-2(I)(I)
(providing that a main-traveled way is “the traveled way of a
highway on which through traffic is carried”). An interchange
cannot be a main-traveled way because it does not include
“deceleration lanes, acceleration lanes, or feeder systems.” Utah
Code Ann. § 72-7-502(11). Moreover, the 2,640-foot limit is



20160994-CA                      10               2018 UT App 207
                          Evans v. UDOT


measured from the “center line” of the intersecting highway. A
“center line” is “a line equidistant from the edges of the median
separating the main-traveled way of a divided interstate or other
limited-access highway” or “the main-traveled way of a non-
divided highway.” Utah Admin. Code R933-5-2(I)(G). Center
lines occur only on main-traveled ways. Because an interchange
is not a main-traveled way, and an intersecting highway clearly
has a center line under the statute, the interchange is not a
“primary highway.” For the Act and the Agreement to be in
accord, the interchange must be the road that enters directly into
or exits directly from “the main-traveled way of the primary
highway,” or as the Legislature put it: “the intersecting
highway.”

¶22 Because an “intersecting highway” must be a “primary
highway,” and the Act does not define “primary highway,” we
look to the Utah-Federal Agreement, and the federal statutes out
of which it arises, to ascertain its meaning. A “primary highway”
is a highway on the federal-aid primary system. See 23 U.S.C.
§ 131(a) (2012); Utah Code Ann. § 72-7-501(2) (LexisNexis 2009);
Utah Admin. Code R933-5-2. As of 1991, the federal-aid highway
system consisted of four parts: the interstate, primary,
secondary, and urban systems. Congress then restructured this
system into the National Highway System. See 23 U.S.C. § 103(a)
(2012) (“[T]he Federal-aid system is the National Highway
System.”). See also Intermodal Surface Transportation Efficiency
Act of 1991, Pub. L. No. 102-240, § 1006(a), (b)(2), 105 Stat. 1914,
1923, 1925 (1991). Now, the primary system is “the Federal-aid
primary system in existence on June 1, 1991, and any highway
which is not on such system but which is on the National
Highway System.” 23 U.S.C. § 131(t). This change is reflected in
the Act because it regulates not only “the interstate” system and
“federal aid primary highway [system] existing as of June 1,
1991,” as required by the Agreement, but also “the national
highway system.” Utah Code Ann. § 72-7-501(2)‒(3). See also id.
§§ 72-7-502(26), -505(3)(ii)(A), -510(6)(a) (2009 & Supp. 2017).



20160994-CA                     11               2018 UT App 207
                         Evans v. UDOT


¶23 The National Highway System (the NHS) is comprised of
“highway routes and connections to transportation facilities that
. . . serve major population centers . . . and other major travel
destinations,” and also “interstate and interregional travel and
commerce.” 23 U.S.C. § 103(b)(1) (2012). Highways on the
NHS, and those previously designated as federal-aid primary
highways, are major roads that receive federal funding to ensure
they can meet the “[t]ransportation needs of [the] 21st century.” 7
23 U.S.C. § 101(b)(3) (2012). Because the federal-aid
primary highway system and the NHS are main public roads,
connecting towns and cities, they fit within the ordinary
meaning of a highway. See Highway, Black’s Law Dictionary 798
(9th ed. 2009).

¶24 Here, the district court included I-15 in its interpretation
of “intersecting highway.” But an interstate highway cannot be
an intersecting highway for two reasons. First, the entire
2,640-foot limit would be superfluous because an interchange
channels traffic off from and onto an interstate highway, see
supra ¶ 14, and for that reason, the interstate would always
intersect the interchange at the exit and no limit would be
necessary. And second, while the interstate system is a part of
the NHS, the primary system does not include the interstate
system, and the Act and the Utah-Federal Agreement refer to
them as two separate systems. See 23 U.S.C. § 131(a); Utah
Admin. Code R933-5-2. Therefore, an interstate highway is not a
primary highway.

¶25 Rather, to be in harmony with the statutory context of the
Act, an “intersecting highway” is a primary highway on the


7. Whether a highway constitutes a “primary highway” is
determined by UDOT with approval by the Secretary of
Transportation. 23 U.S.C. § 103(b)(3)(A) (2012). See also Utah
Code Ann. § 72-1-102(6) (LexisNexis 2009).




20160994-CA                    12               2018 UT App 207
                         Evans v. UDOT


federal-aid primary system as of June 1, 1991, or on the NHS.
Interpreting this term otherwise would put the Act at odds with
legislative intent to adhere to the terms of the Agreement, which
states that only streets, roads, and highways that directly
intersect the main-traveled way of a primary highway are
considered intersecting. See Utah Code Ann. § 72-7-515(2)
(stating that provisions of the Act “shall be superseded by
conflicting provisions of the Utah-Federal Agreement”).

¶26 Accordingly, we conclude that an “intersecting highway”
under section 505 of the Act is a primary highway that directly
intersects the interchange in question.

                       III. US-6 and SR-156

¶27 Because US-6 is a federal-aid primary highway and
SR-156 is part of the NHS system of highways, they are both
primary highways. 8 But neither primary highway intersects the




8. See generally Utah Dep’t of Transp., Outdoor Advertising Control
Map, http://arcg.is/04OLDW. US-6 is a part of the NHS because it
is a non-interstate strategic highway that “provide[s] defense
access, continuity, and emergency capabilities for the movement
of personnel, materials, and equipment in both peacetime and
wartime.” 23 U.S.C. § 103(b)(2)(D)(i) (2012). See Federal Highway
Admin., U.S. Dep’t of Transp., National Highway System,
https://hepgis.fhwa.dot.gov/fhwagis/. And SR-156 is a principal
arterial route, a roadway that serves “major centers of
metropolitan areas, provide[s] a high degree of mobility, and can
also provide mobility through rural areas.” Federal Highway
Admin., U.S. Dep’t of Transp., Highway Functional Classification
Concepts, Criteria and Procedures, https://www.fhwa.dot.gov/
planning/processes/statewide/related/highway_functional_classi
fications/section03.cfm [https://perma.cc/YYM6-L3NK]. See also
                                                     (continued…)


20160994-CA                    13               2018 UT App 207
                         Evans v. UDOT


interchange within 2,640 feet of the pavement widening at Exit
257.

¶28 UDOT calculated the distances to the intersecting
highways by measuring from the point of the gore to the
intersections of US-6 and SR-156 with I-15. This calculation is
incorrect because a pavement widening is measured from the
center line of the primary highway intersecting the
interchange—not from where the primary highway intersects
the interstate. In any event, neither US-6 nor SR-156 intersect the
interchange within 2,640 feet of the point of the gore. US-6
begins at the “Moark Connection Interchange of Route 15
easterly through Spanish Fork Canyon,” Utah Code Ann.
§-72-4-106(1) (LexisNexis Supp. 2017), which is more than four
miles from the interchange at I-15. UDOT also determined that
“[a]t no point does [the] legislative definition of [US]-6 include
the southbound ramps off of the I-15 mainline in this area.” And
SR-156 intersects I-15 more than 4,400 feet beyond the point of
the gore. Because this intersection is proximate to the
intersection of SR-156 and the interchange, it intersects more
than 2,640 feet from the pavement widening.

¶29 Because there is no “intersecting highway” within 2,640
feet of the point of the gore at Exit 257 and, consequently, no
500-foot prohibition around the interchange, the district court
erred in its conclusion that Evans’s signs are prohibited.


                         CONCLUSION

¶30 We conclude that an “intersecting highway” under the
Utah Outdoor Advertising Act is a primary highway that

(…continued)
Federal Highway Admin., U.S. Dep’t of Transp., National
Highway System, https://hepgis.fhwa.dot.gov/fhwagis/.




20160994-CA                    14               2018 UT App 207
                        Evans v. UDOT


directly intersects the relevant interstate interchange, and that
the district court erred in its conclusion that there is an
intersecting highway within 2,640 feet of the pavement widening
at Exit 257. We therefore reverse its decision to uphold UDOT’s
denial of Evans’s applications and remand with instructions that
UDOT grant the applications.




20160994-CA                   15               2018 UT App 207